HARRIS, who had obtained a rule to dismiss, argued in support of the rule upon two grounds.
1st. William P. Anderson obtained the certiorari as agent for the defendant, when his agency does not appear. In the petition he states himself as agent and locator of the land.
2d. The bond for prosecuting the suit was not taken agreeably to the Act of 1807, c. 81.
In cases of this kind, it never has been the practice of our courts to require the agent to produce a power of attorney, or authority, for the purpose of obtaining redress by resort to this court.1 The Court always presumes the agency as it is stated. And per OVERTON, J.: Upon his first being acquainted with the practice, it was thought by many that no person could appeal from the decision of an inferior court without being present, or giving a regular letter of attorney for that purpose; that doctrine had long since been exploded, and attorneys-at-law sometimes enter into bond themselves, or *Page 344 
procured others to do it in the absence of their clients. About the same time it was urged that the Act of Assembly respecting the number of securities, to wit, two, must be literally complied with. As in North Carolina, our courts have decided one was sufficient, if satisfactorily responsible.2
Rule discharged.
1 See 9 Ves. Jr. 250; 2 Johns. 579.
2 Vide 1 Esp. 61.